Pee Cueiam.
This is the defendant’s rule in an accident case in which the woman plaintiff was injured, and damages of $3,500 were awarded to her, and $1,500 to her husband.
It is urged that the court should have granted defendant’s motion for nonsuit, and that in any event the verdicts were against the weight of the evidence. The court could not legally grant the motion and in our view the verdicts are not against the weight of the evidence.
How the accident occurred must be ascertained principally from the testimony of the woman plaintiff and that of the defendant. The case made by the plaintiffs was that Mrs. Redfield was a passenger on a bus proceeding south on Broadway in the city of Gloucester. Alighting she passed in front of the bus intending to cross the street. As she reached the outer edge of the bus she looked and seeing no approaching vehicle started across. When she had taken two or three steps the defendant’s car came from behind the bus without warning and struck her. The accident happened just short of a street crossing with the red light against the defendant.
If this testimony is true, and of its truth the jury were to be the judge, plaintiff had equal rights on the highway with the defendant and the jury could well conclude that the defendant was negligent and that the plaintiff was in the exercise of reasonable care.
The request for instructions was properly denied. Consolidated Traction Co. v. Behr, 59 N. J. L. 480.
Respecting the amount of the verdict of $3,500 for Mrs. Pedfield: She was struck, knocked down, rendered unconscious and taken to the office of a nearby physician. Her injuries were principally to the saero-iliac region, were pain*17ful, incapacitated her for work for a considerable period of time and resulted in extended nervousness. She had to wear a belt for a year and a half and is still feeling the effects of the accident; as an indication she fainted on the stand. The award does not seem to us to be excessive. Zito v. Ingersoll, 147 Atl. Rep. 400; 7 N. J. Mis. R. 893.
The award of $1,500 to the husband likewise seems unobjectionable. lie had medical bills, had to employ a housekeeper during the wife’s complete inability and at times thereafter. This, combined with the loss of the normal companionship of a healthy wife, would seem to indicate that, the damages were not excessive.
The rule is discharged.